                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #: _________________
                                                                                       4/3/2020
                                                                        DATE FILED:______________




JAMES E. JOHNSON                     THE CITY OF NEW YORK                               Katherine J. Weall
Corporation Counsel                                                                          Senior Counsel
                                  LAW DEPARTMENT                                      phone: (212) 356-5055
                                                                                        fax: (212) 356-3509
                                        100 CHURCH STREET                              kweall@law.nyc.gov
                                        NEW YORK, N.Y. 10007


                                                               April 2, 2020

Honorable Lewis J. Liman VIA ECF
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      Robkiem Brown et al. v. City of New York et al.
                 19 Civ. 3375 (LJL)

Your Honor:

         I am the Senior Counsel in the Special Federal Litigation Division of the New York City
Law Department assigned to defend the above-referenced matter. I write with the consent of my
adversary to respectfully request that the Court stay the present civil proceeding in its entirety for
ninety (90) days in light of the recent developments surrounding the COVID-19 pandemic. This
is the first request for an extension or stay in this case. Currently, depositions are due by May 7,
2020, fact discovery by May 21, 2020, and expert discovery by July 6, 2020. The parties have no
scheduled appearances before the Court.

       By way of background, plaintiffs Robkiem Brown and Hassan Bouchet allege that they
were falsely arrested and maliciously prosecuted following the robbery of a livery cab driver in
the Bronx, a robbery they claim they did not commit.

        As the Court is aware, the country is currently grappling with the COVID-19 pandemic.
On March 20, 2020, Governor Andrew Cuomo issued an executive order mandating that all non-
essential businesses in New York State close, and that New York residents stay inside their
homes unless participating in an essential activity. To comply with the Governor’s latest
executive order, and in light of pronouncements from other governmental officials, expert
recommendations, and the further spread of COVID-19, the New York City Law Department is
requiring that the vast majority of its employees, including the undersigned, work from home.

                Of course, working from home creates a number of challenges that directly
impact litigation. For example, although most communication may be exchanged through the use
of ECF or email, some correspondence, particularly that pertaining to discovery, still requires the
use of regular mail. Defendants are not physically present to receive mail sent to the office, and
therefore are unable to reliably receive correspondence from plaintiffs. Moreover, working from
   home also complicates sending correspondence to plaintiffs, and undermines efforts to keep
   individuals at home and away from situations that could result in contracting the virus. Working
   from home also creates complications in regards to coordinating and taking depositions.

            Finally, the agencies defendants must regularly communicate and coordinate with, e.g.,
   the New York City Police Department, are facing these same communication and access
   challenges as they pursue compliance with the Governor’s executive order and seek to protect
   the health and safety of the individuals in their organizations. These challenges have already
   made the fulfillment of document and information requests delayed or impracticable. Such
   delays and problems are expected to continue until individuals are allowed to return to their
   offices.

           For the reasons set forth above, this Office respectfully requests that the Court grant a
   stay of the instant litigation for ninety days in light of the developing situation surrounding
   COVID-19. This will give this Office the time needed to adjust to these new circumstances.

           This Office thanks the Court for its consideration herein.

                                                                 Respectfully submitted,


                                                                 /s/ Katherine J. Weall

                                                                 Katherine J. Weall
                                                                 Senior Counsel
                                                                 Special Federal Litigation Division

   cc:     Elliot Fuld, Esq. (Via ECF)
           Attorney for Plaintiffs
           930 Grand Concourse, Suite 1G
           Bronx, New York 10451




GRANTED. This action is stayed for 90 days
from the date of this Order.

The parties shall submit a status update letter to
the Court and a new proposed Case
Management Plan and Scheduling Order by
July 2, 2020.

SO ORDERED. 4/3/2020.



                                                     -2-
